Citation Nr: 0212886	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran honorably served on active duty from March 1961 
to January 1970.  The veteran served in the Republic of 
Vietnam to the Vietnam Era from October 1966 to November 1967 
as a Site Development Specialist.   His DD 214 reflects that 
he was awarded a Good Conduct Medal with Bronze Oak Leaf 
Cluster, Republic of Vietnam Campaign Medal, Commendation 
Award, Expeditionary Medal, and Vietnam Service Medal with 
one Bronze Service Star.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD and denied service connection for a 
passive-aggressive and immature personality disorder.  During 
his November 2000 hearing, the veteran withdrew his appeal 
concerning the claim for service connection for a passive-
aggressive and immature personality disorder.  See 38 C.F.R. 
§ 20.204 (2001).  The only issue currently on appeal is his 
service connection claim for PTSD.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 2000.  A transcript of the hearing has 
been associated with the veteran's claims folder.

During the November 2000 hearing, the veteran appears to have 
raised a claim for service connection for residuals of glass 
infection to the foot.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue of service connection for residuals of 
glass infection to the foot is not inextricably intertwined 
with the issue on appeal.  Kellar v. Brown, 6 Vet. App. 157 
(1994).



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed and all due process 
concerns have been addressed.

2.  The veteran did not engage in combat with the enemy.

3.  The evidence of record does not corroborate or 
substantiate the in-service stressors asserted by the 
veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 67 Fed. Reg. 
10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his service 
connection claim.  The veteran was notified of the pertinent 
laws and regulations for his service connection claim in the 
February 1999 Statement of the Case (SOC) and the May 2001 
Board remand.  The May 2001 Board remand specifically 
informed the veteran of the importance of providing 
sufficient information for a search to be done to verify his 
claimed stressors and the impact on his service connection 
claim that not providing such information could have.  A 
January 2002 letter from the RO again informed the veteran of 
the Board's May 2001 request for a more comprehensive 
statement containing more detail and information vis-à-vis 
his claimed stressors.  The January 2002 letter additionally 
notified the veteran of the VCAA, VA's heightened duty to 
assist, that he must give sufficient information for VA to 
make reasonable effort to help him get evidence necessary to 
support his claim, and that while VA would make reasonable 
efforts to obtain such evidence, it was still his 
responsibility to make sure the evidence is received by VA.
 
Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the veteran's service medical records, service 
personnel records, private medical records, and VA treatment 
records have been associated with his claims folder.  
Additionally, the veteran was afforded a VA PTSD examination 
in May 1999 and the subsequent report is of record.  The 
veteran was afforded the opportunity to provide more 
information concerning his claimed stressors.  The evidence 
of record reflects the veteran failed to respond.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the Board 
concludes that VA's duty to assist the claimant has been 
satisfied.  There is more than sufficient evidence of record 
to decide his claim properly and fairly.  Therefore, it is 
not prejudicial to the veteran to proceed to adjudicate his 
claim on the current record.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56-57 (1990).

II.  Service Connection Claim for PTSD

In the instant case, the veteran contends that he is entitled 
to service connection for PTSD.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contention.  As such, his claim must fail.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  67 Fed. Reg. 
10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).


Factual Background

The veteran initiated his service connection claim for PTSD 
in May 1997.  In July 1997, the RO sent the veteran a letter 
requesting additional information concerning in-service 
stressful incidents.  The July 1997 letter specifically 
states, "Without specific details, we will not be able to 
verify the stressful incident(s) through your service 
department...". 

In August 1997 correspondence, the veteran indicated that 
while serving in the Republic of Vietnam from October 1966 to 
October 1967, he traveled throughout the country being shot 
at, saw the results of ground combat to both civilians and 
military personnel, and witnessed the results of napalm 
bombings.

The May 1999 VA PTSD Exam report reflects that the veteran 
further identified stressful in-service incidents.  The 
examination report reflects that the veteran reported to the 
VA examiner that: 1) on many occasions he had to unload 
bodies severely burned by napalm; 2) he would fly in an 
airplane with villagers with the door of the airplane open in 
case the villagers started any trouble, that way the plane 
could fly straight up and the villagers, who were not 
strapped in, could fall out the open door; 3) on occasion, he 
would be out in the flied, and the airplane would get suck in 
the mud; 4) he watched trucks containing many coffins stacked 
on top of each other; 5) he viewed children dead in the 
street; 6) "a situation where mortars started falling on a 
convoy of Vietnamese army and he was in a situation where he 
could not retreat or run away and could die any minute"; 7) 
in the middle of the mortar incident just described, he 
witnessed a grenade fall off the belt of a Vietnamese soldier 
who, barely in time, put the pin back in the grenade; 8) 
Vietnamese women tried to throw sacks containing their babies 
into an airplane that the veteran was in; and 9) he was 
kidnapped by a Viet Cong on a tricycle, but was rescued at 
the last minute by some American soldiers who happened to be 
nearby.

In July 1999, the RO again sent a letter to the veteran, 
which informed him that the RO needed more specific 
information regarding his stressors so that the stressors 
could be verified.  In response, the veteran submitted 
additional information in July 1999 correspondence.  The 
veteran indicated that he witnessed two Vietnamese woman 
badly burned by napalm while at Phucat or Phanarang Air Base, 
sometimes either in 1966 or 1967.  The veteran also stated in 
the July 1999 correspondence that a Viet Cong kidnapped him 
while he was in Saigon.  The veteran indicated he told his 
supervisor about the incident but nothing was done.

The November 1999 hearing transcript reveals that the veteran 
again indicated he had to help unload burned bodies from 
helicopters.  The transcript also reveals that he stated that 
while in Saigon, Vietnamese soldiers were being killed in the 
street by sniper fire and that a "bullet touched the peach 
fuzz on [his] face."

In May 2001, the Board remanded the current issue on appeal.  
The Board remand specifically stated that while the RO had 
not actually contacted the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to attempt to 
corroborate the veteran's claimed stressors, the veteran had 
not provided sufficient information or the type of 
information necessary to permit a meaningful search of the 
records located at the facility for such substantiating 
evidence.  The Board remanded the issue on appeal to afford 
the veteran another opportunity to provide more specific, 
detailed information concerning his claimed stressors, which 
would permit them to be objectively verified.

In January 2002, the RO sent a letter to the veteran again 
requesting that he submit sufficient, detailed information 
concerning his claimed in-service stressors.  The evidence of 
record reveals that the veteran did not respond.

Legal Analysis

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claim in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship of the veteran's 
service.   67 Fed. Reg. 10,330 (2002) (to be codified at 
38 C.F.R. § 3.304(f)).  The ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran has taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  In the 
instant case, the Board specifically finds that the veteran 
did not engage in combat with the enemy.  While the November 
2000 hearing transcript reflects that the veteran's 
representative specifically asserted that the veteran was 
"engaged directly in combat per se", the veteran's DD 214 
does not show the veteran received any medals or awards which 
are indicative of combat.  His DD 214 revealed that he was 
awarded a Good Conduct Medal with Bronze Oak Leaf Cluster, 
Republic of Vietnam Campaign Medal, Commendation Award, 
Expeditionary Medal, and Vietnam Service Medal with one 
Bronze Service Star.  Unfortunately, VA recognizes none of 
these medals or commendations as indicative of combat, per 
se.  See, e.g., VAOPGCPREC 12-99 (Oct. 18, 1999); see also 
Woods v. Derwinski, 1 Vet. App. 190 (1999) (a mere presence 
in a combat zone is not sufficient to show that a veteran 
actually engaged in combat with enemy forces).  A review of 
the evidence of record does not reveal that the veteran, as a 
site development technician, took part in or had encounters 
with a military foe or hostile unit such that he would be 
considered to have engaged in combat with the enemy.  As 
such, the veteran does not qualify for the specific 
evidentiary standards afforded combat veterans.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997); 38 U.S.C.A. § 1154 (West 
1991 & Supp. 2001); 67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be 
codified at 38 C.F.R. § 3.304(f)).

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).  Credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In the instant 
case, the evidence of record is void of any supporting 
evidence concerning all of the veteran's claimed in-service 
stressors.  The information supplied by the veteran, as 
previously chronicled, is not sufficiently specific to aid 
the veteran by conducting a search on his behalf to find 
credible supporting evidence of his claimed stressors.  The 
stressors claimed by the veteran are nonspecific in nature.  
For example, the veteran describes incidents that occurred 
such as unloading burned bodies from a helicopter, but does 
not state when this incident occurred.  Furthermore, he 
describes incidents such as being fearful when his plane was 
stuck in mud, impeding take-off, but again does not state 
exactly where and when he these incidents occurred.  While 
the veteran did submit additional information in July 1999 
correspondence vis-à-vis witnessing napalm burn victims and 
being kidnapped by a Viet Cong, the veteran again did not 
supply sufficient information.  Instead, concerning the 
napalm victims, the veteran, by stating that the incident 
occurred in 1966 or 1967, in essence is merely stating that 
the incident occurred sometimes while he was stationed in the 
Republic of Vietnam.  The veteran additionally stated that 
while he reported his kidnapping incident to his supervisor, 
nothing was done.  Such information, such as when and where 
each incident occurred, is needed for a meaningful search of 
military records to be done on behalf of the veteran.

Accordingly, the Board finds that no credible supporting 
evidence substantiates or verifies the stressors claimed by 
the veteran.  Additionally, the Board finds that VA can not 
provide further assistance in verifying the veteran's claimed 
stressors due to vagueness.  The veteran did not provide VA 
with enough specific information or details upon which to 
base a meaningful search, even though this information was 
repeatedly requested.  Therefore, the Board finds that no 
credible evidence which supports that the claimed in-service 
stressors occurred.


Conclusion

In brief, the current evidence of record is void of any 
credible supporting evidence of the veteran's claimed in-
service stressors.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  Accordingly, the 
Board concludes that the preponderance of the evidence weighs 
against the veteran's claim for service connection for PTSD.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001). 


ORDER

Service connection for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

